Title: To Thomas Jefferson from Joshua Prout, 20 August 1805
From: Prout, Joshua
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Wadesboro’ N.C. 20th. August 1805.
                  
                  Though I have not the Honor of a personal acquaintance with you, I am informd by those who have, that your elevated situation by no means prevents your attention to those below you, whose virtues or talents intitle them to your favour; from the mildness & equity of your long Administration, from the satisfaction that so generally appears throughout the Union I am induced to believe that the happiness of mankind is y[our] greatest object; this appears to me the second end of our  & he that promotes it most will certainly deserve & meet with the applause of a grateful Country: But notwithstanding the high & important station in which we stand among the Nations of the earth, notwithstanding the happiness which is so bountifully diff[uesed] among every class of citizens of the U. States, I have reason to think, that this happiness may be increased to us & extended to the unfortunate Slaves of Europe. This being the object of the present letter, I hope you will pardon whatever you may not approve. From your knowledge of Mankind, your acquaintance with the Politicks & Interest of our Country, the elevated Rank you hold by the unanimous voice of the people, enable you to diffuse happiness arround you, that this appears to be your desire, I need only to revert to the purchase of Louisianna when by one Act you have not only saved the blood & treasure of our Citizens but have given liberty to Thousands without any burthen on Goverment. But Sir, notwithstanding the great advantages arrising to many from this purchase & those made from the Aborigines, Yet it seems only calculated to benefit the wealthy part of the comunity, as Congress have placed so high a value on their Land that it is impossible for those in the Lower walks of life (which are certainly the most numerous class of Citizens) to acquire them, would it not be for the advantage of the majority & in the event to the advantage of goverment if the price of that Land were reduced very low, saying that no one person should hold more than a certain quantity & some other restrictions which wisdom would dictate, by which means the now uncultivated Wilderness would soon become fruitful Feilds & instead of laying waste would yield considerable Revenue, as it would be a means of inviting a number of Industrious Foreigners tired with the galling Yoke of Tyranny to settle among us.
                  The next object to which I beg leave to draw your attention is the purchase of East & West Florida from Spain, situated as they are along an extensive Sea coast & including the Mouths of some of the most valuable Rivers on the Continent one of which will one day be the emporium of Trade to the States of Kentucky and Tennessee equalling in Fertility of Soil & exceeding in Salubrity of Climate any of the West Indies, make the advantages of such a purchase incalculable to the U.S. & I have no doubt you have given Messrs. Munro & Pinkney power to bring about [a] negociation of this kind & tho’ they may fail in effecting such a desirable an event during their present Embassy, I hope the door of negociation will not be shut & that any matters of difference between us & the Court of Spain will be happily adjusted. She certainly knows her own Interest better than to demand of us more than is Right & we have too much Honor to deny them what is Just. The sooner the purchase is made the better as the older we get the more valuable it will be & the demands of Spain consequently rise. Could you make the purchase during your Administration & make an exchange of Lands with the Indians by giving them Land on the West side of the Missisippi for their Lands on the Et. side, this together with the purchase of Louisanna would accomplish one of the greatest Plans ever executed by Man. This would give Liberty & Happiness to Thousands without Bloodshed & surpass all the Trophies even by Alexander or Bonaparte.
                  As it is the duty of a good Prince to hear the complaints & aleviate the distresses of his subjects; I will state to you a case in which I am more immediately concernd at the close of the War between the U.S. & Britain a Land Office was opened in this State for the Redemption of Certificates given to the Officers & Soldiers for their Services during the War a number of Gentlemen disposed of the certificates they had Recived for their hard earned Services for Lands in the new State of Tennessee, among the number was my Father in Law Colo. Wade (since deceased) who had Warrants for Thirty Thousand Acres on the No. side of Tennessee River, the most of this Land proved to be within the Indian Boundary, in the Deed of Session from this State to the U.S. for his Western Lands, she made a Reservation of thse Lands or excepted the Claim that Individuals might have to any of these Lands since which we have expected that Congress would do what was Just in the business either by giving us the first purchase money & Interest or extinguishing the Indian Claim to those Lands otherways the Soldier who assisted in purchasing that liberty we now enjoy receives nothing for his Services this business has been brought before Congress several times but without effect. I hope the next Session will make some decision respecting them; I intended being at Washington during the Last Session but convenience not permitting I was prevented. Enclosed is a letter & Certificate which if you please will thank you to return, should you think proper to make any enquiry respecting my Character &c. I beg leave to refer you to the Honble. Archibald Henderson formerly a Member of Congress for Salisbury District & the Hon: Mr. Byron formerly a member from the District or Genl. Montford Stokes who will be our Senator next Session. I am extreamly sorry I cannot say any thing in favour of our present Member Duncan McFarlane but such as he is you have him tho not by a majority of votes but by error in the Conduct of the Electors, to him I do not refer you, should any thing I have mentioned be the means (in any manner) of increasing the Happiness of one Individual, I shall be sufficiently rewarded in any event I hope you will pardon the liberty I have taken & should it not meet your approbation consign it to oblivion, that you may continue to enjoy the esteem of a grateful Country & when you retire from the busy scenes of Life, meet your reward in the mansions of Rest is the sincere wish of your Mo Obt Mo Hble Servt
                  
                     Joshua Prout 
                     
                  
               